Dissenting Opinion by
Judge Rogers :
I respectfully dissent. One entity, a decedent’s estate, owns all of the capital stock of Masthope Rapids, Inc., Falling Waters at Masthope, Inc., and Lackawaxen. Water & Sewer Company. The two corporations. first named created two residential developments. Lackawaxen Water & Sewer Company was created by the owner of the development corporations as a vehicle for serving the residential lots with water and sewer. The hook-up charges in question were improperly imposed by and paid to the development cor*383porations. It seems that these funds were not turned over to Laekawaxen with the other water and sewer facilities.
I believe that the Public Utility Commission properly disregarded the several corporate identities in ordering Laekawaxen to pay the lot owners the unlawfully exacted hook-up charges. The separate existence of corporate entities controlled by the same person may be disregarded whenever justice and public policy demand. Surely justice and public policy demand such in this case. Ashley v. Ashley, 482 Pa. 228, 393 A.2d 637 (1938). I would affirm the Public Utility Commission’s order and would not, as the majority does, suggest that the respondent property owners should commence new proceedings against the developer corporations.